DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 04/07/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 14-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 2017/0151339 A1), in view of Serda et al (US 2020/0375912 A1).
White taught liposomes (e.g., nanoparticles) [0311] comprised of DOPE and DOTAP [0315-316], functionalized (e.g., attached to the core of the particle) [0338] with peptide targeting ligands or moieties [0174, 0212] (e.g., for selective destruction of tumor cells [0184, 0238, 0423, 0459]), surface-coated with PEG [0185, 0319, 0350] (including PEG-copolymers [0286] of polyesters, e.g., PGA [0286, 0418, 0430]), and encapsulated [0425] with oxaliplatin [0146, 0328].
Although White generally taught peptide targeting ligands or moieties, White did not specifically teach (SEQ NO 3) and (SEQ NO 4), as instantly elected.
Serda taught liposomes functionalized with SEQ ID NO 3 and SEQ ID NO 4, as exemplary targeting peptides for selective binding to target cells [0062].
Since White generally taught peptide targeting ligands or moieties for the selective destruction of tumor cells, it would have been prima facie obvious to one of ordinary skill in the art to include SEQ ID NO 3 and SEQ ID NO 4 within White, as taught by Serda. An ordinarily skilled artisan would have been motivated to include exemplary targeting peptides for selective binding to target cells, as taught by Serda [0062].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select SEQ ID NO 3 and SEQ ID NO 4 for incorporation into a liposome, based on the recognized suitability for their intended use as targeting peptides, as taught by Serda.
White, in view of Serda, reads on claims 1-4, 6, 8-9, 14-15, 17-18 and 25-27.
Claim 7 is rendered prima facie obvious because White taught [0447] nanocarriers formulated for targeted release at a specified pH and/or after a desired time interval.  Additionally, administration to tumor cells (e.g., tumor microenvironment) was taught [claim 32, ¶0339].
Claims 16, 19 and 26-27 are rendered prima facie obvious because White taught PEG-DSPE [0125, 0201, and 0296]. Peptide targeting moieties, including SEQ ID NO 3 and SEQ ID NO 4, were previously discussed. Oxaliplatin was previously discussed.
Claims 20-21 are rendered prima facie obvious because White taught pharmaceutical compositions of effective amounts [0037] of liposomes [0006] sized less than about 150 nm, uniformly, varying no more than about 5 % in diameter [0053].

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
Applicant argued that White teaches surface coating with PEG, in contrast with the invention, where the PGA of the instant PEG-PGA combines with the peptide layer (by electrostatic attraction), in order to form a space and charge barrier, thereby becoming a PEG-PGA shell.
The Examiner responds that White is not excluded by the claims, especially where the claims are drawn to an outer coating with PGA-PEG and cationic targets (e.g., peptide layer), and White teaches nanoparticles coated with PEG-copolymers of polyesters (e.g., PGA), and functionalized with peptides. Thereby, White’s nanoparticles are not considered patentably distinct from the claimed outer coating comprising PGA-PEG. 
Furthermore, the claimed limitation of “form[ing] a space and a charge barrier via electrostatic interaction” is a product-by-process limitation. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, White’s PEG-coated (e.g., PGA-PEG) peptide-functionalized nanoparticle reads on the claimed nanoparticle comprising a PGA-PEG outer coating interacting with a cationic target (peptide layer). As such, the patentability of the instant nanoparticles does not depend on its method of production, and the Applicant’s limitation regarding the process of coating the nanoparticle by electrostatic interaction between PGA-PEG and a cationic target is not patentable, in view of White. MPEP 2113.

Applicant argued that the instant PGA-PEG shell is not only a simple coating on the surface, and is significantly different from the structure and mechanism disclosed by White.
The Examiner disagrees (see the above discussion regarding Product-by-Process limitations). 

Regarding White’s combination with Serda, the Applicant argued that the T peptide (SEQ ID NO 3) and R peptide (SEQ ID NO 4) of the present invention differ from Serda. Applicant argued that the instant T peptide is a selective bifunctional (e.g., tumor-homing and cell-penetrating) peptide that only attacks tumor cells; the T and R peptides increase cellular penetration/uptake, nuclear localization, tumor cell targeting and tumor cell apoptosis.
The Examiner disagrees that the instant T and R peptides differ from Serda’s SEQ ID NO 3 and SEQ ID NO 4, which selectively bind targeted (e.g., tumor) cells [Serda, ¶0062], thereby promoting penetration, nuclear entry and apoptosis [0014, 0091, 0131, 0144-145, 0184, 0210-211, 0238, 0423, 0459].

Applicant argued that the skilled artisan would not be motivated to combine White and Serda to arrive at the invention, which comprises the simultaneous use of solid lipid nanoparticles and liposomes.
The Examiner responds that the claims are drawn to nanoparticles, rather than to the simultaneous use of solid lipid nanoparticles and liposomes.

Applicant cited WO 2010/138194 [pages 29-31] and US 2011/0020388 [0046] to argue against White’s teachings of a pH-release. Applicant argued that White differs from the invention because the invention targets tumor cells (pH 6.0) or the tumor microenvironment (pH 5-6.5), and White releases at a pH of 4.5.
The Examiner responds that White is not limited to a pH of 4.5. White teaches release at a specified pH and/or at a pH of 4.5 [0447]. Furthermore, White taught administration to tumor cells (e.g., tumor microenvironment), and is not considered distinct from the instant invention.

Applicant argued allowability of the dependent claims based upon dependency from the independent claim 1. 
The Examiner disagrees that allowable subject matter has been identified in the present application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612